Adams, J\
E. B. Stokes, one of tbe grantors, reserved a life estate for bimself in tbe two tracts of land described in tbe deed, and in case bis wife Eebecca survived bim, a life estate for ber in tbe first tract, known as tbe “borne place.” Both E. B. Stokes and bis wife are dead, and tbe reservation of tbe life estate, for tbe present purpose, is inoperative. Tbe controversy, therefore, depends upon tbe proper construction of tbe following paragraph: “The said home place, it being tbe first tract described above, is hereby given to tbe said B. H. Stokes during bis natural life, and then to bis heirs, with no right to bim, tbe said B. H. Stokes, to convey tbe same.” Tbe clause purporting to restrain tbe grantee’s right of alienation is repugnant to tbe estate conveyed, and is void as in contravention of public policy. Munroe v. Hall, 97 N. C., 209; Hardy v. Galloway, 111 N. C., 520; Pritchard v. Bailey, 113 N. C., 521; Latimer v. Waddell, 119 N. C., 370; Wool v. Fleetwood, 136 N. C., 461; Schwren v. Falls, 170 N. C., 251. Tbe grantors, then, conveyed tbe borne place to B. H. Stokes during bis natural life, and then to bis heirs, and thereby vested in their grantee a fee simple under tbe rule in Shelley's case. Tucker v. Williams, 117 N. C., 119; Nichols v. Gladden, ib., 498; Tyson v. Sinclair, 138 N. C., 24; Smith v. Smith, 173 N. C., 124; Nobles v. Nobles, 177 N. C., 243.
Tbe judgment is
Affirmed.